law, NRS 34.170, and the right to an appeal is generally an adequate legal
                remedy precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                             Having considered the petition, answer, reply and supporting
                documents submitted by the parties, we conclude that petitioner has not
                demonstrated that our intervention by way of extraordinary relief is
                warranted.    Smith, 107 Nev. at 677, 818 P.2d at 851; see also NRAP
                21(b)(1). Nonetheless, in the event that petitioner is aggrieved by the final
                judgment in the underlying case, nothing in this order prevents petitioner
                from raising the arguments made in this petition in any appeal from that
                judgment. Pan, 120 Nev. at 224, 88 P.3d at 841. Accordingly, we deny the
                petition.
                             It is so ORDERED.'


                                                 a..eras,
                                        Hardesty

                                 779.
                                            J.
                Douglas                                    Cherry


                       'With regard to the April 21, 2014, motion to seal, because no party
                has presented arguments as to why the answer and reply to this petition
                should be sealed, the clerk of this court shall file the answer provisionally
                received in this court on April 22, 2014, and the reply provisionally
                received in this court on June 4, 2014. Turning to real parties in interest's
                appendix, as we deny this petition, we deny as moot the motion to submit
                this appendix under seal. Accordingly, the clerk of this court is directed to
                return, unfiled, real parties in interest's appendix, which was
                provisionally received in this court on April 22, 2014. We likewise deny as
                moot real parties in interest's April 22, 2014, motion to submit DVD
                evidence and direct the clerk of this court to return, unfiled, the DVD
                provisionally received in this court on April 22, 2014. Finally, we deny
                real parties in interest's request for sanctions and, because their May 8,
                2014, request for expedited submission was withdrawn, we conclude that
                no further action on this document is required.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Kenneth C. Cory, District Judge
                     Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                     Campbell & Williams
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A